Name: 84/338/Euratom, ECSC, EEC: Council Decision of 29 June 1984 dealing with structures and procedures for the management and coordination of Community research, development and demonstration activities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  research and intellectual property;  European Union law
 Date Published: 1984-07-04

 4.7.1984 EN Official Journal of the European Communities L 177/25 COUNCIL DECISION of 29 June 1984 dealing with structures and procedures for the management and coordination of Community research, development and demonstration activities (84/338/Euratom, ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaties establishing the European Communities, Having regard to the draft from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council passed a resolution on 14 January 1974 dealing with the coordination of national policies and the identification of actions of interest to the Community in the field of science and technology (4); Whereas the Commission sent a communication to the Council dated 21 December 1982 putting forward a European scientific and technical strategy (framework programme 1984 to 1987); Whereas the Council passed a resolution on 25 July 1983 dealing with framework programmes for Community research, development and demonstration activities and with the first framework programme 1984 to 1987 (5); Whereas it is vital, if the strategy proposed by the Commission is to be implemented, that the management and coordination structures and procedures be reorganized with a view to achieving greater effectiveness on the part of Community institutions and in particular a rationalization of the existing system; Whereas account has been taken of the opinion given by the Scientific and Technical Research Committee (CREST), HAS DECIDED AS FOLLOWS: Article 1 Management and coordination advisory committees, hereinafter referred to as CGCs and listed in the Annex, are hereby established under the aegis of the Commission. The list will be revised and supplemented as necessary in the light of new programme decisions. Article 2 1. The mission of the CGCs shall be to assist the Commission in its task of defining and preparing research, development and demonstration activities and in its management and coordination functions which are connected with implementation of the Community scientific and technical strategy. 2. The CGCs shall be required: (a) to inform and advise the Commission on scientific and technical questions in the fields in which they are competent; (b) to compare regularly national scientific research and technological development programmes in fields of interest to the Community and to provide the Commission with information relating to such comparison in order to identify coordination activities that could be undertaken among the Member States; (c) to help the Commission to identify and select, on the basis of the scientific and technical objectives set out in the framework programme, those themes or actions which could be the subject of Community research, development and demonstration activities; (d) to contribute to the optimum execution of Community research, development and demonstration programmes  responsibility for which lies with the Commission  and in particular to the detailed description of projects and to their selection, and to assess the results and ensure better liaison between the execution of the programmes at Community level and the corresponding research and development work carried out in the Member States on their own responsibility; (e) to formulate opinions on the scientific and technical cooperation envisaged between the European Communities, third countries and/or international organizations in the specific fields with which they are concerned. Article 3 1. Each CGC shall be appointed by the Commission on the basis of nominations made by Member States. 2. It shall be composed of:  two representatives from each Member State, whose term of office shall be four years and who may be assisted or replaced by national experts on the conditions indicated in Article 4,  two representatives from the Commission who may be assisted or replaced by other representatives on the conditions indicated in Article 4,  one chairman. 3. The chairman of each CGC shall be elected from among the representatives of the Member States in accordance with the rules of procedure. His term of office shall be two years, renewable once. The chairman's Member State of origin shall appoint a person to deputize for him. 4. The secretariat shall be provided by the Commission. 5. Each CGC shall draw up its own rules of procedure. 6. Each CGC shall meet at least once a year. Article 4 The CGCs shall organize their work in such a way as to obtain the specialized advice which they may require and shall meet in variable configurations appropriate to the nature of the tasks they are to accomplish. To this end, each Member State and the Commission may be represented at each meeting of the CGCs by a maximum of three persons chosen from among the representatives or experts referred to in Article 3. Article 5 1. The CGCs may set up ad hoc working parties with clearly defined terms of reference which are limited in time. 2. The ad hoc working parties shall be chaired by a member of the CGC. They shall be composed of a maximum of two members per Member State and two Commission representatives. Article 6 The Commission shall see that arrangements are made for all the necessary liaison between the CGCs. The opinions emanating from CGCs shall mention any minority positions. They shall be passed on to the Parliament and the Council by the Commission on a systematic basis. Article 7 (a) The Committees referred to in:  Article 3 of Council Decision 78/264/Euratom of 6 March 1978 on uranium exploration and extraction (6), as amended by Decision 81/364/Euratom (7),  Article 4 of Council Decision 84/60/Euratom of 31 January 1984 on the decommissioning of nuclear installations (8),  Article 4 of Council Decision 79/345/Euratom of 27 March 1979 on the safety of thermal water reactors (9),  Article 5 of Council Decision 81/213/EEC of 3 March 1981 on environmental protection and climatology (10),  Article 3 of Council Decision 81/1014/EEC of 15 December 1981 on textiles and clothing (11),  Article 4 of Council Decision 81/1032/EEC of 7 December 1981 on biomolecular engineering (12).  Article 3 of Council Decision 82/402/EEC of 17 May 1982 on raw materials (13),  Article 3 of Council Decision 82/752/EEC of 4 November 1982 on a machine translation system of advanced design (14),  Article 3 of Council Decision 82/837/EEC of 3 December 1982 on science and technology for development (15),  Article 4 of Council Decision 82/839/EEC of 22 November 1982 on the effect of processing on the physical properties of foodstuffs (16),  Article 4 of Council Decision 84/197/EEC of 2 April 1984 concerning the use of lignocellulose-containing by-products and other plant residues for animal feeding (17),  Article 4 of Council Decision 84/304/EEC of 24 May 1984 concerning the effects of processing and distribution on the quality and nutritive value of food (18) are hereby dissolved. (b) All the other advisory committees on programme management (ACPMs) referred to in paragraph 1 of the Council resolution of 18 July 1977 (19) are hereby dissolved with the exception of the ACPM on the programme for the operation and utilization of the HFR reactor and the ACPM on the management and storage of radioactive waste, which latter is retained for the sole purpose of advising the Commission on execution of the Community plan of action in the field of radioactive waste for the full duration of the plan, as such purpose is provided for in the Council resolution of 18 February 1980 (20). Article 8 The new CGCs referred to in Article 1 shall start functioning within a period not exceeding six months from the entry into force of this Decision. The Committees dissolved pursuant to Article 7 shall continue to carry out their tasks until the new CGCs effectively start functioning. Article 9 After a period of not more than three years, the structures and procedures set up by this Decision shall be re-examined on the basis of a report by the Commission in order to asssess their effectiveness and, if necessary, to improve them. Article 10 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Luxembourg, 29 June 1984. For the Council The President L. FABIUS (1) OJ No C 113, 27. 4. 1983, p. 4. (2) OJ No C 307, 14. 11. 1983, p. 112 and OJ No C 351, 24. 12. 1983, p. 10. (3) OJ No C 341, 19. 12. 1983, p. 51. (4) OJ No C 7, 29. 1. 1974, p. 2. (5) OJ No C 208, 4. 8. 1983, p. 1. (6) OJ No L 72, 14. 3. 1978, p. 12. (7) OJ No L 137, 23. 5. 1981, p. 44. (8) OJ No L 36, 8. 2. 1984, p. 23. (9) OJ No L 83, 3. 4. 1979, p. 21. (10) OJ No L 101, 11. 4. 1981, p. 1. (11) OJ No L 367, 23. 12. 1981, p. 29. (12) OJ No L 375, 30. 12. 1981, p. 1. (13) OJ No L 174, 21. 6. 1982, p. 23. (14) OJ No L 317, 13. 11. 1982, p. 19. (15) OJ No L 352, 14. 12. 1982, p. 24. (16) OJ No L 353, 15. 12. 1982, p. 25. (17) OJ No L 103, 16. 4. 1984, p. 23. (18) OJ No L 151, 7. 6. 1984, p. 46. (19) OJ No C 192, 11. 8. 1977, p. 1. (20) OJ No C 51, 29. 2. 1980, p. 4. ANNEX COMMITTEES TO BE ESTABLISHED Sector Committees INDUSTRY 1. Industrial technology 2. Scientific and technological standards 3. Biotechnology RAW MATERIAL AND OTHER MATERIALS 4. Raw materials and other materials ENERGY 5. Nuclear fission energy  Reactors and safety, control of fissile materials 6. Nuclear fission energy  Fuel cycle/processing and storage of waste 7. Non-nuclear energy DEVELOPMENT AID 8. Development-linked research HEALTH AND SAFETY 9. Medical and health research 10. Radiation protection ENVIRONMENT 11. Environment and climatology LANGUAGES 12. Linguistic problems